Citation Nr: 1342431	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his diagnosed tinnitus is causally related to military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision to grant the claim of service connection for tinnitus, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

II.  Service Connection - Tinnitus

The Veteran contends he has tinnitus that is the result of acoustic trauma from being near artillery fire without proper hearing protection during active military service. 

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary 1930 (32nd ed. 2012).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999).  Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, such as tinnitus, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau, 492 F.3d at 1377.  The Veteran is competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran filed a claim seeking service connection for bilateral hearing loss and tinnitus in March 2010.  In his claim, the Veteran stated that both conditions had their onset in service.  Although the Veteran served as an office repairman with the Army, he maintained that he was frequently exposed to live small arms and machine gun fire as part of infantry training, as well as artillery fire while in the field.  He further stated that he was exposed to the weapons fire without proper hearing protection.  The Veteran's service treatment records (STRs) show no complaints, diagnoses or treatment for tinnitus in service.  The STRs, however, do include reports of an episode of a left middle ear dysfunction in 1962 that lasted for four months and ended in a tympanic membrane perforation which healed on its own.  The Veteran's hearing also returned to normal by the time of his separation from service, according to the results of an audiological evaluation conducted during his separation examination in November 1963.  

Post-service the Veteran also worked as an office repairman and denies any occupational noise exposure.  The Veteran claims that he has experienced tinnitus and hearing loss since service.  

In July 2010, the Veteran underwent a VA audiological examination and was diagnosed with bilateral sensorineural hearing loss.  The examiner stated that tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss.  However, the examiner opined that it was less likely than not that the Veteran's current tinnitus was caused by or a result of any event in service, including his documented left middle ear dysfunction and subsequent tympanic membrane perforation in 1962.  In support of his opinion, the examiner noted that there were no complaints of hearing loss or tinnitus during the Veteran's separation examination, his MOS did not involve noise exposure, and the Veteran's hearing loss and tinnitus was more likely related to a combination of aging and current health issues.    

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  There is no evidence that the Veteran is not credible.  Thus, based on the foregoing, the Board finds that the Veteran indeed had noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He has consistently stated that he has experienced ringing in his ears since service.  Complaints of tinnitus were first noted in his July 2010 VA examination. As discussed above, tinnitus is a condition that a lay person can describe because it is defined as a subjective noise in the ears.  Charles, 16 Vet. App. at 374.  Thus, the Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in-service and continuity of tinnitus since service.

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence "is in relative equipoise," the law dictates that the Veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that tinnitus began during service and has existed since.  The Board acknowledges that the record includes a negative nexus opinion from a VA examiner, which was based, in part, on the fact that there were no documented complaints of tinnitus in the Veteran's STRs.  However, the VA examiner failed to consider the Veteran's credible statements that he experienced ringing in his ears during service that has continued to the present time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  The premise of the examiner's opinion is inaccurate because he must consider the Veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan, 451 F.3d at 1336.  The Board has found the Veteran's assertions credible. 

Based on the foregoing, and giving the benefit of the doubt to the Veteran, the Board finds the evidence at least in equipoise as to whether the Veteran's tinnitus is related to service.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; that he was not exposed to occupational noise exposure post-service; and that he has experienced tinnitus since service.  While the Veteran's July 2010 VA examination does not attribute the Veteran's current tinnitus to his military noise exposure, the examiner's opinion did not address the Veteran's competent statements reporting noise exposure during service, and the opinion was thus based on an inaccurate factual premise.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that while in service he was exposed to acoustic trauma that caused his current bilateral hearing loss.  

During the Veteran's examination at induction to service, conducted in October 1961, the Veteran was found to have 15/15 hearing via the whispered and spoken voice tests.  The Veteran's STRs include an audiogram report dated June 1962 with a finding that the Veteran had high frequency hearing loss in his left ear.  Upon discharge from service, an audiogram conducted during the Veteran's separation examination in November 1963 revealed normal hearing.  

In his claim dated March 2010, the Veteran stated his hearing loss began in service.  The Veteran stated that during service he was frequently exposed to live small arms and machine gun fire as part of infantry training, as well as artillery fire while in the field.  He further stated that he was exposed to the weapons fire without proper hearing protection.  

The July 2010 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss but found no nexus between his hearing loss and any in-service event.  However, as discussed above, the VA examiner's opinion is inadequate because it was based on an inaccurate factual premise.  Namely, the examiner noted that the Veteran's MOS was not associated with noise exposure but failed to consider the Veteran's competent and credible statements reporting in-service noise exposure and lay assertions of his continuity of symptoms since service. 

A new VA opinion should be obtained to address whether or not the Veteran's hearing loss was caused by noise exposure in-service, and a detailed rationale for the opinion should be provided.  38 C.F.R. § 3.159(c)(4) . 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for hearing loss or tinnitus since August 2010.  After securing the necessary release(s), obtain these records.  A response, negative or positive, should be associated with the claims file.

2.  After completion of the above, schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of his bilateral hearing loss.  The claims file, to include a copy of this Remand, must be made available to the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Based on the examination and review of the record, the examiner is requested to provide the following information:

It is at least as likely as not (i.e. probability of 50 percent or greater) that any current diagnosed hearing loss had its onset in service?

The VA examiner is requested to provide a thorough rationale for any opinion provided.  In providing the opinion, the examiner should address the Veteran's in-service field artillery training and his reports of hearing loss in both ears since service. 

The examiner is reminded that lack of a diagnosis of hearing loss in the Veteran's service treatment records is not fatal to his claims.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, the Veteran's claim for seeking service connection for bilateral hearing loss should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


